           Case 2:20-cv-01516-JAD-NJK Document 9 Filed 09/14/20 Page 1 of 1




 1
 2
 3
 4
 5
                               UNITED STATES DISTRICT COURT
 6
                                       DISTRICT OF NEVADA
 7
 8   ZEZY R. FARFAN, et al.,
                                                           Case No.: 2:20-cv-01516-JAD-NJK
 9          Plaintiff(s),
                                                                          Order
10   v.
                                                                      [Docket No. 8]
11   STATION CASINOS, LLC, et al.,
12          Defendant(s).
13         Pending before the Court is a stipulation for a magistrate judge to be assigned for purposes
14 of setting an early neutral evaluation, Docket No. 8, which is GRANTED pursuant to Local Rule
15 16-6(b). The Clerk’s Office is INSTRUCTED to randomly assign a magistrate judge for purposes
16 of holding the early neutral evaluation.
17         IT IS SO ORDERED.
18         Dated: September 14, 2020
19                                                              ______________________________
                                                                Nancy J. Koppe
20                                                              United States Magistrate Judge
21
22
23
24
25
26
27
28

                                                    1
